Exhibit 10.14

Aimmune Therapeutics UK Ltd.

UK Employment Agreement

For

Sue Barrowcliffe

--------------------------------------------------------------------------------

Employment Agreement

 

THIS DEED OF AGREEMENT is dated February 19, 2016 and made

 

 

Between:

Aimmune Therapeutics UK Ltd., 2nd Floor, Titan Court, 3 Bishop Square, Hatfield,
Hertfordshire, AL10 9NA ("the Company, “us”").

And:

Sue Barrowcliffe [***] (“the Employee”, the Executive, “you”, “your”).

 

1.

Introduction

This Agreement, its Appendix 1 (Severance and Change in Control Benefits) and
the Employee Proprietary Information and Inventions Agreement at Appendix 2 sets
out the principal terms and conditions applying to your employment with the
Company and includes the particulars of your employment with the Company which
are required to be given to you under the Employment Rights Act 1996.

 

2.

Commencement of Employment

 

2.1

This Agreement is concluded for an indefinite term on a full-time basis.

 

2.2

Your employment with the Company commenced on 1 May 2015. No employment with any
previous employer counts as part of your continuous period of employment with
the Company.

 

2.3

You warrant that any notice period you are required to give or to serve with a
previous employer has expired and that by entering into or performing any of
your duties for the Company, you will not be in breach of any other obligation
binding on you. You irrevocably undertake to indemnify the Company on a
continuing basis from and against any loss, liability, damage, costs and claims
which it may suffer or incur arising out of any claim by any other party that in
performing your duties under this Agreement, you are acting in breach of any
obligation you owe to such party.

 

2.4

Your employment with the Company is conditional on providing the Company with
any documents it requires to establish your right to live and work lawfully in
the UK. Should this right be withdrawn or should your status materially change,
you agree to notify the Company immediately. The Company reserves the right to
terminate your employment, with or without notice (as appropriate) should your
right to work in the UK be withdrawn. Any misrepresentation of your immigration
status is a serious disciplinary offence which may result in your summary
dismissal if you fail to produce the required documentation on request, then any
offer of employment by the Company may be withdrawn and if already accepted, the
Company may terminate your employment without notice or a payment in lieu of
notice.

 

3.

Job Title and Duties

 

3.1

From 19 January 2016 your job title is General Manager of Europe, reporting to
Stephen Dilly in his position as CEO. Your main duties are as set out in a
separate job description.

 

3.2

In addition or as an alternative to your normal duties you may from time to time
be required to undertake on a temporary or permanent basis other duties within
any department of the Company or for or on behalf of any Group Company.

2

 

--------------------------------------------------------------------------------

 

3.3

You shall not without prior written approval from your direct supporting
manager: 

 

(a)

represent yourself as having authority to negotiate or conclude or enter into
any binding contract on behalf of the Company or any Group Company;

 

(b)

pledge credit or accept payments on behalf of the Company or any Group Company;

 

(c)

make or deliberately or maliciously cause or permit to be made any untrue,
derogatory, disparaging or misleading statement in relation to the Company or
any Group Company and its/their members, officers or employees or
counterparties, suppliers or vendors.

 

3.4

As a term of your employment you are required to comply with any export
regulations that apply to the Company or any Group Company.

 

3.5

You shall comply with any rules, policies and procedures set out in the Staff
Handbook. The Staff Handbook does not form part of this agreement and the
Company may amend it at any time. To the extent that there is any conflict
between the terms of this agreement and the Staff Handbook, this agreement shall
prevail.

 

3.6

You shall abide by any statutory, fiduciary or common-law duties to the Company
or any Group Company of which you are a director.

 

4.

Hours of Work

 

4.1

Your normal hours of work are 8.5 hours per day Monday to Friday (with a one
hour break for lunch) at start and finish times to be agreed with your manager.
You will be required to work such additional hours outside these hours as may be
necessary for the proper performance of your duties. You are not entitled to
overtime payment or time off in lieu of hours worked outside your normal hours.
Lunch breaks and other breaks provided to you will not constitute working time.

 

4.2

You agree to work such hours over 48 hours per week as are required to carry out
your duties. You therefore agree that the 48 hour limit on average weekly
working time under the Working Time Regulations 1998, as amended (as calculated
over the reference period as it may be defined from time to time) will not apply
to your working time. This agreement will apply indefinitely, subject to your
giving the Company 3 months’ written notice if you wish to withdraw your
agreement.

 

4.3

The Company reserves the right to require you to work different hours of work
according to the needs of the business, whether on a temporary or a permanent
basis. This may involve shorter or longer hours of work, or working on different
days of the week or at different times of the day in accordance with operational
requirements. It is a condition of your employment that you agree to work
different hours if requested to do so by the Company.

 

5.

Place of Work

Your employment will be based at the UK office in London. The Company may
require you to carry out your duties on a temporary or permanent basis from
other locations within the UK as the needs of the Company's business reasonably
require. You may be required to work outside of the UK from time to time. If the
period is more than one month, you will be notified in advance and in writing of
the terms that apply.

 

6.

Remuneration

 

6.1

Your basic salary will be £215,592.60 gross per annum subject to all normal
deductions. Your salary will be paid on a monthly basis in arrears direct into
your bank account and includes director's fees payable to you.

 

6.2

You will be eligible to be considered for an annual discretionary bonus under
the terms of the Company’s variable compensation plan. The discretionary bonus
that may be awarded under the current plan is

3

 

--------------------------------------------------------------------------------

 

targeted at 35% of your annual base salary per annum at plan (pro-rated
according to your date of hire) (the “Annual Target Bonus”) . 

 

(a)

The Company will determine the amount of any bonus in its absolute discretion
based on such factors as the Company considers, from time to time, to be
appropriate, which may include matters such as your meeting objectives that are
mutually agreed upon by you and your manager, Aimmune’s performance against
Board of Director approved annual company goals, retention requirements and your
conduct.

 

(b)

Any bonus will be paid on such date as the Company in its absolute discretion
decides.

 

(c)

Save where indicated otherwise in Appendix 1, no bonus will be paid if, for
whatever reason, as at the date on which a bonus might otherwise have been
payable:

 

•

you are not employed by us,

 

•

you have been given notice of termination of employment,

 

•

you have given us notice of termination of employment, and/or

 

•

you are under investigation and/or subject to disciplinary proceedings in
relation to any wrong-doing or potential wrong-doing.

 

(d)

Any bonus is not part of your contractual remuneration and is not pensionable.

 

(e)

Any variable compensation paid will be subject to normal payroll deductions to
the terms and conditions of the Company’s variable compensation plan in force
from time to time. The specifics of the plan will be reviewed with you during
orientation.

 

(f)

Your entitlement to participate in any variable compensation plan set up by the
Company is subject to the rules of the relevant plan in force from time to time.
You may be paid variable compensation pursuant to the plan in existence at that
time, but the structure of the plan, the payment of any variable compensation,
and whether that payment and any future payment should be made, is and shall
always be at the absolute discretion of the Company.

 

(g)

The fact that the Company pays you a bonus in one year does not mean that you
will receive a bonus in any later year and you should not expect this.

 

(h)

Any discretionary bonus shall not and is not to be regarded as a contractual
entitlement under any circumstances.

 

(i)

The Company reserves the right, exercisable at its absolute discretion, to amend
the rules of variable compensation plan and/or to withdraw any (or all) such
benefits, without providing any replacement.

 

(j)

The Company may defer payment of the whole or part of any bonus and/or impose
conditions in relation to forfeiture and/or clawback.

 

6.3

Without prejudice to any other rights open to the Company, you agree that the
Company may deduct from your salary or any other payment due to you from the
Company, including any payment due to you on termination of your employment, any
such sums properly due from you to the Company. Such sums include, without
limitation, repayment of any loans or advances made to you by the Company
(including advances on expenses); repayment of overpaid National Insurance
contributions or taxes; repayment of any overpaid holiday pay, salary or
benefits; the cost of any damage to or loss of the Company’s property caused by
you; where you have been unable to perform your duties under this Agreement due
to an accident caused by a third party, an amount equal to the amount of any
damages you recover from a third party in respect of that accident capped at an
amount equal to the salary and benefits you have received from the Company in
respect of any period of absence to which the damages relate. The Company is
entitled to set off any such overpaid remuneration against subsequent salary
payments due to you. If, on the termination of your employment, your final
payment of wages is not sufficient to meet any debt due

4

 

--------------------------------------------------------------------------------

 

from you to the Company, you agree that you will repay the outstanding balance
to the Company within one calendar month of the date of termination of your
employment, such payment to be made as agreed with the Company. 

 

6.4

In addition to your remuneration, you will be reimbursed all reasonable expenses
properly incurred by you and authorised by your line manager upon production of
receipts or other evidence for them as the Company may reasonably require.

 

7.

Benefits

 

7.1

From April 2016 you will be eligible to receive the following benefits, subject
to the terms of the relevant scheme, and the rules or insurance policy of the
relevant insurance provider, in each case as amended from time to time:

 

(a)

Private medical insurance

 

(b)

Dental insurance

 

(c)

Group life assurance

 

(d)

Group income protection

 

(e)

Commuter loan

 

7.2

The Company reserves the right, exercisable at its absolute discretion, to amend
the rules of any such scheme and/or to withdraw any (or all) such benefits,
without providing any replacement.  Accordingly, such benefits are
non-contractual. Your participation in these schemes is a benefit in respect of
which you may be liable to pay income tax and you should seek personal tax
advice if you are unsure of their impact.

 

7.3

The Company reserves the right to terminate your employment at any time during
your absence from work even though your entitlement to benefits under medical
insurance policies may not have been exhausted at the time of giving notice or
of termination

 

7.4

Currently the Company does not operate a pension and you are advised to make
your own arrangements. The Company will automatically enrol you into a
qualifying pension scheme on or before the date we are required to do so by the
Pensions Act 2008 and further details will be supplied to you in due course. You
may be required to contribute to that pension scheme, and you hereby authorise
the Company pursuant to the Employee Rights Act 1996 to deduct such
contributions from any amount otherwise payable by the Company to you. The
Company reserves the right, exercisable at its absolute discretion, to amend
such rules and/or to withdraw such pension arrangements without providing any
replacement. You may, if you wish, opt-out of membership of a qualifying pension
scheme. Should you wish to opt-out the appropriate opt-out form may be obtained
from Human Resources. There is not currently in force contracting out
certificate in relation to your employment.

 

7.5

The Company may in its absolute discretion invite you to participate in stock
option and/or other equity-based incentive plans from time to time. The Company
will determine the value of any non-cash incentive offered under such plan, the
nature of the equity-based interest and other applicable conditions including
vesting conditions, and its decision in this regard will be final.

 

8.

Vacation Entitlement

 

8.1

The Company's vacation year runs from 1st January to 31st December.

 

8.2

You are entitled to 30 working days’ vacation per vacation year, in addition to
public and bank holidays recognised in England and Wales. Vacation pay is deemed
to be fully compensated by payment of your normal salary.

5

 

--------------------------------------------------------------------------------

 

8.3

If you start or leave your employment during a vacation year your entitlement
for that vacation year will be prorated and is deemed to accrue at the rate of
2.5 days’ vacation per complete calendar month worked. 

 

8.4

You will be entitled to carry over up to 5 days’ vacation accrued but not taken
from one vacation year to the next and no payment in lieu will be made. Any
unused vacation carried forward must be used by the end of the subsequent
holiday year or shall be forfeited.

 

8.5

On leaving the Company, you will be entitled to vacation pay in respect of any
accrued vacation entitlement which you have not taken. For these purposes the
calculation for payment or repayment shall be made by reference to 1/260 basic
annual salary for each day of vacation. If, on the termination of your
employment, you have taken vacation in excess of your accrued entitlement, the
Company will deduct from your final salary an amount equal to the gross salary
paid to you in respect of such vacation, which shall be calculated on the same
basis, and you expressly consent to any such deductions pursuant to Part II of
the Employment Rights Act 1996. The Company reserves the right to require you to
take, during your notice period, any vacation entitlement that you will have
accrued by the date of termination of your employment, which you have not yet
taken.

 

8.6

Vacation must be taken at times convenient to the Company and must be approved
in advance.

 

8.7

Should you be incapacitated for work during any period of pre-booked holiday
(whether in whole or in part) the Company may in its absolute discretion
reimburse the period of holiday entitlement lost due to incapacity and instead
pay you Statutory Sick Pay (‘SSP’) for your period of sickness absence, provided
you meet the qualifying conditions for SSP, you fully comply with your
contractual obligations relating to reporting sickness absence and your absence
is properly certified.

 

9.

Absence due to sickness or injury

 

9.1

If you are unable to attend work due to sickness or injury you (or someone on
your behalf) must notify the Company as early as possible on the first day of
absence. You should keep the Company regularly informed of your condition and
the likely date of your return to work.

 

9.2

Should you be absent from work due to illness or injury for 7 calendar days or
less, you must complete a self-certification form on your return to work. For
absences lasting more than 7 calendar days, you will supply a medical
certificate to the Company, as soon as possible after the seventh day of
absence, which acknowledges your incapacity for work and its expected duration.
Further medical certificates are required for each further week of sickness
absence. Failure to notify the Company of your absence may render you subject to
disciplinary action and may also bar you from receiving sick pay.

 

9.3

The Company reserves the right to request that you undergo, at its expense, an
examination by a medical practitioner appointed or approved by the Company
during or after any period of absence from work due to sickness or injury or at
any time deemed necessary by the Company during your employment. You authorise
that medical practitioner to disclose to the Company and to its advisors the
results of the examination and discuss with it or them any matters arising from
the examination which might impair the proper performance of your duties. You
also authorise your own doctor to provide the Company’s doctor and/or
independent medical practitioner with any relevant extracts from your medical
notes.

 

9.4

The Company does not operate a sick pay scheme. Your entitlement is to Statutory
Sick Pay (SSP) only, in accordance with the Government's SSP scheme from time to
time in force. "Qualifying Days" for the purposes of SSP shall mean Monday to
Friday in each week.

 

10.

Directorships

 

10.1

You shall accept appointment as a director of the Company and of any such Group
Company or other company as the Company may require in connection with your
appointment under this Agreement and you shall resign without claim for
compensation from office as a director of any such company at any time on

6

 

--------------------------------------------------------------------------------

 

request by the Company, which resignation shall not affect the continuance in
any way of this Agreement.  You shall immediately account to the Company for any
director's fees or other emoluments, remuneration or payments either receivable
or received by you by virtue of your holding office as such director as
aforesaid (or waive any right to the same if so required by the Company). 

 

10.2

Upon the termination of your employment with the Company however arising and for
whatsoever reason you shall, upon the request of the Company, resign without
claim for compensation (but without prejudice to any claim you may have for
damages for breach of this Agreement) from:

 

(a)

office as a director of the Company or of any Group Company or of any other
company in which you hold a directorship at the Company’s request; and

 

(b)

from all offices held by you in any or all of such companies; and

 

(c)

all trusteeships held by you of any pension scheme or other trusts established
by the Company, any Group Company or any other company with whom you have had
dealings as a consequence of your employment by the Company.

 

10.3

If you fail to resign from office as a director or from any other office or
trusteeship in accordance with clauses 10.1 or 10.2, either during your
employment, when so requested by the Company, or on termination thereof, the
Company is hereby irrevocably authorised to appoint a person in your name and on
your behalf to execute any documents and to do all things required to give
effect to the resignation.

 

10.4

Save with the prior agreement in writing of the Company, you shall not, during
the continuance of this Agreement, resign from any office as a director of the
Company, any Group Company or of any other company in which you hold a
directorship at the Company’s request or do anything that would cause you to be
disqualified from continuing to act as a director.

 

10.5

You agree to comply with all duties, obligations and restrictions applicable to
you in your role as a director, officer or principal stakeholder of Aimmune
Therapeutics, Inc. pursuant to any applicable laws, rules and regulations,
including but not limited to those under the US Securities Exchange Act of 1934.

 

11.

Termination of Employment

 

11.1

Both parties will be entitled to receive, in writing, 3 months’ notice of
termination of employment.

 

11.2

As an alternative to giving notice under clause 11.1 and without prejudice
to  clause 11.8 (termination without notice), the Company may terminate your
employment with immediate effect by notifying you (a) that it is doing so and
(b) that it will make a payment in lieu of notice.  If the Company exercises its
right to terminate your employment pursuant to this clause, the payment in lieu
of notice will be paid within 28 days, and will consist of the basic salary and
benefits (subject always to the rules of the applicable scheme in force from
time to time and acceptance by the insurer) to which you would have been
entitled during the period of notice of termination provided for in clause 2.5
(probation) or clause 11.1 (notice).

 

11.3

Once notice has been given, either by us or by you, under clause 11.1 (notice),
and without prejudice to the provisions of clause 11.8 (termination without
notice), the Company may terminate your employment with immediate effect by
notifying you (a) that it is doing so and (b) that it will make a payment in
lieu of the remainder of your notice period.  If the Company exercises its right
to terminate your employment pursuant to this clause, the payment in lieu of the
remainder of your notice period will be paid within 28 days, and will consist of
the basic salary and benefits (subject always to the rules of the applicable
scheme in force from time to time and acceptance by the insurer) to which you
would have been entitled during the remainder of your notice period.

 

11.4

Whether a payment in lieu of notice is made or not is at the complete discretion
of the Company. The Company is not under an obligation to make a payment in lieu
of notice and if it fails to do so (especially in circumstances leading to a
summary dismissal), any claim you may have will be subject to your duty to take
reasonable steps to mitigate your loss.

7

 

--------------------------------------------------------------------------------

 

11.5

The Company may, whilst continuing to pay or provide salary and other
contractual benefits to you, suspend you from the performance of your duties
and/or exclude you from any premises of the Company or any other company in the
Group. During such period the Company may require you to carry out different
duties from your normal duties but it is stressed that by virtue of this clause
and being placed on garden leave, the Company is not obliged to provide you with
work. During such period of notice you may not be engaged or employed by or take
up any office or partnership in any other company, firm or business, or trade on
your own account without the prior written permission of the Company/Line
Manager. In addition, during such period, you may be required not to contact or
attempt to contact any client, customer, supplier, agent, professional adviser,
broker or banker of the Company or any employee or workers of the Company
without the prior written permission of the Company. Any vacation not taken or
still outstanding may be offset against this period. 

 

11.6

Upon the Company's request at any time, and in any event on the termination of
your employment, you will immediately deliver up to the Company or its
authorized representative, any plans, keys, mobile telephone, security passes,
credit cards, customer lists, price lists, equipment, documents, records,
papers, computer disks, tapes or other computer hardware or software (together
with all copies of the same), and all property of whatever nature in your
possession or control which belongs to the Company or any Group Company or
relates to its or their business affairs. You will at the Company's request
furnish the Company with a written statement confirming that you have complied
with this obligation.

 

11.7

If you leave without giving the proper period of notice or leave during your
notice period without permission, the Company shall (without prejudice to its
right to terminate the employment by reason of fundamental breach and to seek
appropriate remedies in connection with the same) be entitled as a result of
your agreement to the terms of this contract to deduct a day’s pay for each day
not worked during the notice period, provided always that the Company will not
deduct a sum in excess of the actual loss suffered by it as a result of your
leaving without notice and any sum so deducted will be in full and final
settlement of the Company’s claim for your breach of contract by reason of a
failure to provide due notice or work during your notice period. This deduction
may be made from any final payment of salary which the Company may be due to
make to you. The amount to be deducted is a genuine attempt by the Company to
assess its loss as a result of your leaving without due notice. It is not
intended to act as a penalty upon termination.

 

11.8

You may be eligible to additional payments and benefits upon the termination of
your employment in certain limited circumstances, as set out and subject to the
provisions of Appendix 1 to this Agreement.

 

11.9

Termination without notice

The Company may terminate your employment without notice, and without payment or
compensation in lieu of notice, if:

 

(a)

you are guilty of gross misconduct (including any of the examples of gross
misconduct given in our disciplinary procedure from time to time);

 

(b)

you are charged with and/or convicted of a criminal offence, other than an
offence which in our opinion does not affect your position as an employee of the
Company;

 

(c)

you bring the name or reputation of the Company or any other Group Company into
disrepute or you prejudice the interests or business of the Company or any other
Group Company;

 

(d)

you have a bankruptcy order made against you or if you make any arrangement or
composition with your creditors or have an interim order made against you
pursuant to Section 252 of the Insolvency Act 1986;

 

(e)

you fail to acquire or retain any professional or regulatory qualification or
permission which is necessary for you to carry out your duties under this
agreement; or

8

 

--------------------------------------------------------------------------------

 

(f)

you are or become of unsound mind or you are or become a patient for the purpose
of any statute relating to mental health; 

 

(g)

you are prohibited by law from being a director;

 

(h)

you commit any act or omission defined as “Cause” in Appendix 1.

 

12.

Activities outside working hours

You are required to devote your full time and attention whilst you are employed
by the Company to the performance of your duties and to act in the best
interests of the Company at all times. You must not, at any time during your
employment, except with the Company’s prior written permission, undertake any
work (paid or unpaid) or be in any way employed, engaged, concerned or
interested in any business or activity which may in the Company’s opinion
adversely affect the proper performance of your duties.

 

13.

Restrictive covenants

 

13.1

Non-compete

You will not during the one year period after the Termination Date, be engaged,
concerned or interested, either directly or indirectly in any capacity in any
trade or business or occupation which would or might reasonably be considered
to, compete with the Restricted Business without the prior written permission of
the Company.

 

13.2

Non-poaching

You will not during the one year period after the Termination Date, either on
your own account or together with or on behalf of any other person:

 

(a)

solicit or entice away, or

 

(b)

endeavour to solicit or to entice away, or

 

(c)

assist any other person, whether by supplying names or expressing views on
suitability or otherwise, to solicit or entice away,

from the Company or any other Group Company, any Restricted Employee.  This
obligation applies whether or not that person would commit a breach of contract
by reason of his or her leaving service.

 

13.3

The periods of restriction specified in this clause will each be reduced by the
duration of any period immediately prior to the Termination Date during which
the Company, in exercising its rights under the provisions of clause 11.5
(garden leave), requires you not to perform any of your duties.

 

13.4

None of the restrictions in this clause prevent you from being a holder for
investment purposes only of any Permitted Investment.

 

13.5

Each of the restrictions in this clause will be construed as a separate and
independent restriction.  If one or more of the restrictions is found to be void
or unenforceable, the validity of the remaining restrictions will not be
affected.

 

13.6

By accepting this offer, you confirm that you have had the opportunity to take
independent legal advice on the restrictions in this clause.  You confirm that
they are reasonable and necessary for the protection of the legitimate interests
of the Company.  You agree that if any restriction is found to be void or
voidable but would be valid and enforceable if some part(s) of it were deleted,
the restriction will apply with such amendments as may be necessary to make it
valid and enforceable.

 

13.7

If any restriction in clause 13 (restrictive covenants) or 14 (confidentiality),
is found by any court or other competent authority to be void or unenforceable,
the parties shall negotiate in good faith to replace such

9

 

--------------------------------------------------------------------------------

 

void or unenforceable restriction with a valid restriction which, as far as
possible, has the same legal and commercial effect as that which it replaces. 

 

13.8

You shall report to the Head of Human Resources in writing any knowledge you may
have of other members of your team at Associate Director level or above who
indicate an intention to leave the Company or any Group Company or to establish
a business in competition with the Company or any Group Company.

 

13.9

If you receive and accept any offer of employment (whether oral or in writing)
from any person during the continuance of this Agreement or if you receive and
accept any offer of employment (whether oral or in writing) from any trade or
business or occupation which would or might reasonably be considered to compete
with the Restricted Business during the continuance in force of all or any of
the restrictions in this clause 13, you shall immediately inform the Company of
the identity of the offeror and its terms.  Without prejudice to your
obligations in relation to confidentiality, you will provide the offeror details
of the substance of the restrictions contained in this clause 13.

 

14.

Confidentiality

 

14.1

You must not at any time during your employment (except so far as may be
necessary for the proper performance of your duties) or after the termination of
your employment use for any purpose other than the Company’s business or
disclose to any person or body any Confidential Information obtained during your
employment. For the purposes of this clause “Confidential Information” means any
Trade Secrets or information of a confidential nature relating to the Company or
any Group Company, its or their customers, clients, suppliers, agents or
distributors or its or their business finances, transactions, or affairs which
belongs to and is of value to the Company or in respect of which the Company
owes an obligation of confidence to any third party. Such information includes
but is not limited to:

 

a)

lists and particulars of the clients and potential clients of the Company or any
Group Company; and

 

b)

any commercial, marketing or financial information relating to or business plans
of the Company or any Group Company.

 

14.2

You must return to the Company forthwith on termination of your employment or at
any time during your employment upon request by the Company any Confidential
Information which is in your possession or under your control in any format
(whether prepared by you or any other person and whether stored electronically,
on paper, on audio, or audio visual tape or otherwise). You must not retain any
copy or extract of such information in any format.

 

15.

Copyright and Design Rights

 

15.1

You will promptly disclose to the Company all works in which copyright or design
rights may exist which you make or originate either by yourself or jointly with
other people during your employment.

 

15.2

Any copyright work or design created by you in the normal course of your
employment or in the course of carrying out duties specifically assigned to you,
which relate to the affairs of the Company, shall be the property of the Company
whether or not the work was made at the direction of the Company, or was
intended for the Company and the copyright in it and the rights in any design
shall belong absolutely to the Company throughout all jurisdictions and in all
parts of the world, together with all rights of registration, extensions and
renewal (where relevant).

 

15.3

To the extent that such copyright or design rights are not otherwise vested in
the Company, you hereby assign the same to the Company, together with all past
and future rights to action relating thereto.

 

15.4

You recognise and accept that the Company may edit, copy, add to, take from,
adapt, alter and translate the product of your services in exercising the rights
assigned under this clause.

10

 

--------------------------------------------------------------------------------

 

15.5

To the full extent permitted by law, you irrevocably and unconditionally waive
any provision of law known as “moral rights” including any moral rights you may
otherwise have in relation to the rights referred to above. 

 

15.6

You agree that you will at the Company's request and expense, execute such
further documents or deeds and do all things necessary or reasonably required to
confirm and substantiate the rights of the Company under this clause and despite
the termination of this Agreement for any reason.

 

15.7

You agree that you will not at any time make use of or exploit the Company's
property, trademarks, service marks, documents or materials in which the Company
owns the copyright or the design rights for any purpose which has not been
authorised by the Company.

 

15.8

You irrevocably undertake, insofar as the aforementioned assignment, transfer
and making over cannot or may not be made in advance, to so assign, transfer and
make over the said proprietary developments and rights therein in the future,
without charge, as and when the Company so requires.

 

15.9

The provisions of this clause shall survive the termination or cancellation of
this Agreement and/or your employment for any reason whatsoever.

 

16.

Inventions

 

16.1

It shall be part of your normal duties at all times to consider in what manner
and by what new methods or devices, products, services, processes, equipment or
systems of the Company and each Group Company might be improved, and promptly to
give to the Company/your Line Manager full details of any invention, discovery,
design, improvement or other matter or work whatsoever in relation thereto (“the
Inventions”) which you may from time to time make or discover during your
employment, and to further the interests of the Company in relation to the same.
You hereby acknowledge and agree that the sole ownership of the Inventions and
all proprietary rights therein discovered or made by you (whether alone or
jointly with others) at any time during your employment shall subject to the
provisions of applicable law belong free of charge and exclusively to the
Company as it may direct.

 

16.2

All worldwide copyright and design rights in all the Inventions shall be and
remain the property of the Company and the provisions of the clause 15 above
shall apply in relation to the same.

 

16.3

You agree that you will, at any time during your employment or thereafter, at
the Company's expense, do all such acts and things and execute such documents
(including without limitation making application for letters patent) as the
Company may reasonably request in order to vest effectually any Invention
(whether owned by the Company in accordance with this clause or owned by you)
and any protection as to ownership or use (in any part of the world) of the
same, in the Company or any Group Company, or as the Company may direct, jointly
if necessary with any joint inventor thereof, and you hereby irrevocably appoint
the Company for these purposes to be your attorney in your name and on
your  behalf to execute and do such acts and things and execute any such
documents as set out above.

 

16.4

You agree that you will not knowingly do or omit to do anything which will or
may have the result of imperilling any such protection aforesaid or any
application for such protection.

 

17.

Discipline and Grievances

 

17.1

In the event that you are considered to be in breach of any of the Company rules
of conduct or if your behavior or performance is otherwise considered by the
Company to be unsatisfactory, you may be subject to the Company’s disciplinary
procedure. If you are dissatisfied with any disciplinary decision taken in
relation to you (including dismissal), you should apply in writing within 5
working days of the decision to the Head of Human Resources. Further details of
the Company’s disciplinary procedure, which is non-contractual, are set out in
the Company’s Disciplinary Policy, which will be provided to you within two
months of your commencement of employment with the Company. The Company reserves
the right to

11

 

--------------------------------------------------------------------------------

 

suspend you on full pay and benefits for as long as may be reasonably necessary
pending the investigation of any disciplinary offence. 

 

17.2

If you have any grievance in relation to your employment you should seek redress
by notifying Ken Boehm, Vice President, Human Resources in writing. E-mail
notification will be accepted. Further details of the Company’s grievance
procedure, which is non-contractual, are set out in the Company’s Grievance
Policy, which will be provided to you following the commencement of employment
with the Company.

 

18.

Data Protection

 

18.1

You consent to the Company and any other Group Company (or any of their agents)
processing your personal data (including sensitive personal data relating to
your health, trade union membership and racial or ethnic origins) for the
purposes of the administration and management of the business of the Company
(and any Group Company) and their employees, for the purposes of your
employment, and for the purposes of complying with applicable laws, regulations
and procedures. You further consent to the Company making such data available to
persons other than the Company where the Company considers this to be in the
interests of the Company or any Group Company and to the Company or any other
Group Company transferring such data outside of the EEA (including, without
limitation, to the United States of America).

 

18.2

Where transfers outside of the EEA are necessary, the Company has taken, or
shall take, the appropriate steps to satisfy itself that the entity to which
your data is transferred has in place the appropriate technical and
organisational measures to protect your data against unauthorised or unlawful
processing and against accidental loss or destruction of, or damage to the data.
In all cases, third parties to whom your personal data is transferred will be
contractually obliged to use the data only for the relevant purpose specified
above and not to forward the data to other third parties without your consent.
By signing this agreement you consent to the processing of your data as
described above.

 

19.

Interception of Communications

You acknowledge that access to the Company's computer and telephone systems is
provided for business purposes. In order that the Company may protect its
legitimate business interests, you agree that all of your internet use and
e-mail and telephone communications on the Company's systems may be monitored
and/or recorded by the Company and that any other correspondence addressed to
you or sent by you at/from the Company's premises may be opened and/or read by
the Company. You agree to abide, at all times, with any relevant policy or
procedure issued by the Company (or any Group Company) from time to time.

 

20.

Collective Agreements

There are no collective agreements which affect the terms and conditions of your
employment.

 

21.

Entire Agreement

This Agreement and its Appendices 1 and 2 constitutes the entire agreement
between you and the Company and is in substitution for all previous terms and
conditions of employment between the Company and yourself whether given verbally
or in writing all of which are deemed to be terminated by mutual consent with
immediate effect.

 

22.

Variations

The Company reserves the right to make reasonable changes to your terms of
employment to take account of changes in employment practice, changes in the law
and the Company's operational requirements.

12

 

--------------------------------------------------------------------------------

Minor changes of detail may be made from time to time and will be effected by a
general notice to employees. You will normally be given not less than one
month's notice before significant changes are made.

 

23.

Third Party Rights

Except with respect to any Group Companies (or future institutional investors)
who shall be deemed third party beneficiaries, this Agreement constitutes an
agreement solely between the Company and you, and, save where otherwise
provided, for the purposes of the Contracts (Rights of Third Parties) Act 1999,
nothing in the Agreement confers or purports to confer on a third party any
benefit or any right to enforce any terms of this Agreement against the Company.

 

24.

Definitions

 

24.1

In this Agreement:

 

(a)

"Group" means the Company and any company which is a subsidiary or holding
company of it from time to time, or which is from time to time a subsidiary of
any such holding company, the terms "subsidiary" and "holding company" for this
purpose have the meanings given to them in the Companies Act 1985 (as amended)
and "Group Company" shall be construed accordingly.

 

(b)

“Prospective Client” means any person who, at the Termination Date or at any
time during the Relevant Period, was a prospective client or prospective
customer of the Company or any other Group Company and with whom during the
Relevant Period you had business dealings;

 

(c)

“Relevant Period” means the period of one year ending on the Termination Date;

 

(d)

“Restricted Business” means the business of food allergy research and
development carried on by the Company and/or any other Group Company and with
which (a) you were actively involved in the course of your employment during the
Relevant Period or (b) in respect of which you had access to Confidential
Information during the Relevant Period;

 

(e)

“Restricted Client” means any person who, at the Termination Date or at any time
during the Relevant Period, was a client or customer of the Company or any other
Group Company and with whom you had business dealings during the Relevant
Period;

 

(f)

“Restricted Employee” means any individual who is an employee or director of the
Company or any other Group Company and with whom you had business dealings
during the Relevant Period;

 

(g)

“Trade Secrets” means trade secrets, and information of such a highly
confidential nature as to require the same protection as trade secrets, of the
Company or any other Group Company or any clients thereof, including information
which falls into the following categories: {Information to be protected}.

 

25.

Governing Law

Your contract of employment with the Company (of which this Agreement forms
part) shall be governed by and construed in all respects in accordance with
English law. You and the Company each irrevocably submit to the non-exclusive
jurisdiction of the English Courts.

 

26.

Severability

If any provision of this Agreement shall be held by the court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
shall remain in full force and effect, legal and enforceable, as if the above
illegal, invalid or unenforceable provision had never existed herein.

13

 

--------------------------------------------------------------------------------

In the event of any conflict between the terms of this Agreement and any of its
Appendices, the terms of this Agreement shall prevail.

This Agreement is executed in English language only. Please indicate your
acceptance of the terms and conditions of your employment as set out in this
Agreement by signing both copies of this Agreement and returning one to the
Company.

IN WITNESS whereof this Deed of Agreement has been executed by the parties the
day and year first before written

 

Executed by Aimmune Therapeutics UK Ltd acting

 

 

/s/ Warren DeSouza

by Warren DeSouza a Director

 

 

Director

 

 

 

 

Name:  Ken Boehm

 

 

/s/ Ken Boehm

 

 

 

Witness Signature

Address: [***]

 

 

 

 

 

 

 

SIGNED and DELIVERED

 

 

/s/ Sue Barrowcliffe

by Sue Barrowcliffe as your

 

 

Signature of Executive

Deed in the  presence of:

 

 

 

 

 

 

 

Name: Roger Barrowcliffe

 

 

 

 

 

 

/s/ Roger Barrowcliffe

 

 

 

Witness signature

Address: [***]

 

 

 

 




14

 

--------------------------------------------------------------------------------

APPENDIX 1

SEVERANCE AND CHANGE IN CONTROL BENEFITS

 

1.

DEFINITIONS

For purposes of this Appendix 1 all defined terms shall have the meaning
ascribed to them in the Employment Agreement between Aimmune Therapeutics UK Ltd
and Sue Barrowcliffe dated February 19th, 2016  (the “Agreement”) save for the
following terms are defined as follows:

1.1.“Board” means the Board of Directors of Parent.

1.2.“Cause” means any of the following events:

(a)the Executive’s theft, dishonesty or falsification of any employment or
Company records that is non-trivial in nature;

(b)the Executive’s malicious or reckless disclosure of the Company’s
confidential or proprietary information or any material breach by the Executive
of her obligations under the Agreement [or the Employee Proprietary Information
and Inventions Agreement];

(c)the conviction of the Executive of a criminal offence (excluding motor
vehicle violations) or the commission of gross negligence or wilful misconduct,
where a majority of the non-employee members of the Board reasonably determines
that such act or misconduct has (i) seriously undermined the ability of the
Board or management of the Company to entrust Executive with important matters
or otherwise work effectively with Executive, (ii) substantially contributed to
the Company’s loss of significant revenues or business opportunities, or (iii)
significantly and detrimentally affected the business or reputation of the
Company or any of its subsidiaries; and/or

(d)the wilful failure or refusal by the Executive to follow the reasonable and
lawful directives of the Board, provided such wilful failure or refusal
continues after the Executive’s receipt of reasonable notice in writing of such
failure or refusal and a reasonable opportunity of not less than 30 days to
correct the problem.

(e) the executive is dismissed without notice under clause 11.8 of the
Agreement.

For the purpose of this Appendix 1, no act, or failure to act, shall be
considered “wilful” unless undertaken by the Executive with an absence of good
faith that this act, or failure to act, was in the best interests of the
Company.

1.3.“Change in Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(a)A transaction or series of transactions (other than an offering of common
stock to the general public through a registration statement filed with the U.S.
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
Parent, any of its subsidiaries, an employee benefit plan maintained by Parent
or any of its subsidiaries

15

 

--------------------------------------------------------------------------------

or a “person” that, prior to such transaction, directly or indirectly controls,
is controlled by, or is under common control with, Parent) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of Parent possessing more than fifty percent
(50%) of the total combined voting power of Parent’s securities outstanding
immediately after such acquisition; or 

(b)During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with Parent to effect a transaction described in clauses 1.3(a) or
1.3(c)) whose election by the Board or nomination for election by Parent’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two (2)-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c) The consummation by Parent (whether directly involving Parent or indirectly
involving Parent through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of Parent’s assets in any single
transaction or series of related transactions or (z) the acquisition of assets
or stock of another entity, in each case other than a transaction:

(i)which results in Parent’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of Parent or the person that, as a result
of the transaction, controls, directly or indirectly, Parent or owns, directly
or indirectly, all or substantially all of Parent’s assets or otherwise succeeds
to the business of Parent (Parent or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

(ii)after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause 1.3(c)(ii) as beneficially owning fifty percent
(50%) or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in Parent prior to the consummation of the
transaction; or

(d)Parent’s stockholders approve a liquidation or dissolution of the Company.

Notwithstanding the foregoing, a Change in Control must also constitute a
“change in control event” within the meaning of U.S. Treasury Regulation Section
1.409A-3(i)(5).

 

1.4. “Company” means Aimmune Therapeutics UK Ltd or, if context requires, Parent
and, in each case, any successors thereto.

1.5.“Covered Termination” means (a) an Involuntary Termination Without Cause or
(b) a voluntary termination for Good Reason.

1.6.“Employee Proprietary Information and Inventions Agreement” means that
certain Employee Proprietary Information and Inventions Agreement by and between
Executive and the Company, dated as of February 23, 2016.

16

 

--------------------------------------------------------------------------------

1.7.“Good Reason” means any of the following are undertaken without the
Executive’s prior written consent: (a) a material diminution in the Executive’s
authority, duties, or responsibilities which substantially reduces the nature or
character of the Executive’s position with the Company; (b) a material reduction
by the Company of the Executive’s basic salary (as defined in clause 6.1 of the
Agreement) as in effect immediately prior to such reduction; (c) a relocation of
the Executive’s principal office to a location that increases the Executive’s
one-way commute by more than thirty-five (35) miles, provided, that, for the
avoidance of doubt, reasonable required travel by the Executive on the Company’s
business shall not constitute a relocation; or (d) any material breach by the
Company of any provision of the Agreement.  Notwithstanding the foregoing, the
Executive’s resignation shall not constitute a resignation for “Good Reason” as
a result of any event described in the preceding sentence unless (A) the
Executive provides written notice thereof to the Company within thirty (30) days
after the first occurrence of such event, (B) to the extent correctable, the
Company fails to remedy such circumstance or event within thirty (30) days
following the Company’s receipt of such written notice and (C) the effective
date of Executive’s resignation for “Good Reason” is not later than thirty (30)
days after the expiration of the Company’s cure period under subclause (B). 

1.8.“Involuntary Termination Without Cause” means the Executive’s dismissal or
discharge by the Company other than for Cause.  The termination of Executive’s
employment as a result of the Executive’s death or inability to perform the
essential functions of her job due to disability will not be deemed to be an
Involuntary Termination Without Cause.

1.9.“Parent” means Aimmune Therapeutics, Inc.

2.

Severance Benefits

2.1

Upon the Executive’s termination of employment, the Executive shall receive any
accrued but unpaid basic salary and other accrued and unpaid benefits up to the
date of termination.  If the termination is due to a Covered Termination,
provided that Executive enters into a Settlement Agreement settling all present
and future claims the Executive has or may have against the Company and any
Group Company and their affiliates and any employees or directors or officers
thereof in a form acceptable to the Company (a “Settlement of Claims”) that
becomes effective and irrevocable within sixty (60) days following the Covered
Termination and provided further, that the Executive complies with the other
requirements at clause 2.5, the Executive shall also be entitled to receive the
severance benefits described in clauses 2.2 and 2.3 as applicable.

2.2

Covered Termination Not Related to a Change in Control  

If Executive’s employment terminates due to a Covered Termination which occurs
more than three (3) months prior to a Change in Control or more than twelve (12)
months after a Change in Control or where there is no Change in Control, the
Executive shall receive the following:

 

 

(a)

An amount equal to nine (9) months of Executive’s basic salary payable in
substantially equal instalments in accordance with the Company’s normal payroll
policies less any sums paid in lieu of notice and less applicable tax or other
statutory deductions which the Company is obliged to deduct, with such
instalments to commence on the first payroll date following the date on which
the Settlement of Claims becomes effective and irrevocable (such payroll date
not to be later than the sixtieth (60th) day following the date of the Covered
Termination).

17

 

--------------------------------------------------------------------------------

 

(b)

If Executive receives private medical insurance, the Company shall continue to
provide this benefit until the nine (9) month anniversary of the date of
Executive’s termination of employment subject always to the rules of the
applicable scheme in force from time to time and acceptance by the insurer.  If,
for any reason, the Company is unable to continue to provide this benefit then
an amount equal to the Company’s insurance premium contribution shall thereafter
be paid to the Executive in substantially equal monthly instalments.  

 

(c)

Subject always to the rules of the each applicable scheme in force from time to
time, each outstanding equity award, including, without limitation, each stock
option, restricted stock unit award and restricted stock award, held by the
Executive shall automatically become vested and, if applicable, exercisable and
any forfeiture restrictions or rights of repurchase thereon shall immediately
lapse, in each case, with respect to that number of shares that would have
vested and, if applicable, become exercisable in the six (6) months immediately
following Executive’s Covered Termination had Executive’s employment continued
during such six (6) month period.  In addition, each stock option held by
Executive as of the date of Executive’s Covered Termination shall remain
exercisable until the earlier of (A) the first anniversary of the date of
Executive’s Covered Termination or (B) the original expiration date of the stock
option.

2.3

Covered Termination Related to a Change in Control  

If Executive’s employment terminates due to a Covered Termination that occurs
within three (3) months prior to a Change in Control or during the twelve (12)
month period commencing on a Change in Control, Executive shall receive the
following:

 

 

(a)

Executive shall be entitled to receive an amount equal to the sum of: (i) 12
months’ basic salary less any sums paid in lieu of notice and (ii) the
Executive’s Annual Target Bonus payable in a cash lump sum, less applicable tax
or other statutory deductions which the Company is obliged to deduct, as soon as
administratively practicable following the date on which the Settlement of
Claims becomes effective and, in any event, no later than the sixtieth (60th)
day following the date of the Covered Termination.

 

(b)

If Executive receives private medical insurance, the Company shall continue to
provide this benefit until the first anniversary of the date of the Executive’s
termination of employment subject always to the rules of the applicable scheme
in force from time to time and acceptance by the insurer.  If, for any reason,
the Company is unable to continue to provide this benefit then an amount equal
to the Company’s insurance premium contribution shall thereafter be paid to the
Executive in substantially equal monthly instalments.  

 

(c)

Subject always to the rules of the each applicable scheme in force from time to
time, each outstanding equity award, including, without limitation, each stock
option and restricted stock award, held by the Executive shall automatically
become vested and, if applicable, exercisable and any forfeiture restrictions or
rights of repurchase thereon shall immediately lapse, in each case, with respect
to one hundred percent (100%) of the shares subject thereto.  In addition, each
stock option held by Executive as of the date of Executive’s Covered Termination
shall remain exercisable until the earlier of (A) the first

18

 

--------------------------------------------------------------------------------

 

anniversary of the date of Executive’s Covered Termination or (B) the original
expiration date of the stock option.  

2.4

Mitigation

The Executive shall not be required to mitigate damages or the amount of any
payment provided under this Appendix 1 by seeking other employment or otherwise,
nor shall the amount of any payment provided for under this Appendix 1 be
reduced by any compensation earned by the Executive as a result of employment by
another employer or by any retirement benefits received by the Executive after
the date of the Covered Termination, or otherwise.

 

2.5

The payment of the sums at clause 2.2 and 2.3 will be conditional on and in
consideration of:

 

(A)

The Executive complying with and continuing to comply with her obligations
relating to confidentiality, intellectual property and restrictive covenants as
set out in clauses 13 and 14 and Appendix 2 of the Employment Agreement;

 

(B)

clause 13 of the Employment Agreement applying notwithstanding that the
Employment Agreement may, or without the payment of the sum at clause 2.2 or 2.3
might, otherwise have been repudiated by the Company; and

 

(C)

the Executive executing such documents in a form reasonably acceptable to the
Company as it may require (including without limitation a valid settlement
agreement) and provide the Company with any reasonable assistance and
co-operation that is necessary to handover the Executive’s work.

2.6

To the extent that the sums at clauses 2.2 and 2.3 are damages (which is not
admitted), the Executive and the Company agree that the terms of this clause
represent a genuine pre-estimate of the loss to the Executive that would arise
on termination of the Executive’s employment. The parties acknowledge and agree
that the payments at 2.2 and 2.3 are intended to provide the executive with
certainty as to potential outcomes in the event of change of control and for the
parties to agree at the outset the appropriate value of any loss that the
executive might suffer as a result of termination of employment in the above
circumstances. The parties agree that this is a reasonable and not
unconscionable means of achieving that aim.   The Executive shall accept the sum
at clauses 2.2 or 2.3 (as applicable) in full and final settlement of all and
any claims that the Executive may have arising out of her employment or its
termination excluding any personal injury claims of which she is aware at the
time of the termination of her employment or any claims in relation to accrued
entitlements under any pension scheme.

2.7Tax

The Executive acknowledges that all amounts and benefits payable under this
Appendix 1 are subject to the deduction of tax and or other statutory deductions
to the extent required by applicable law.

 

2.8

Employment Agreement

19

 

--------------------------------------------------------------------------------

Should there arise any conflict between the terms of this Appendix 1, the
Agreement and its Appendix 2, the terms of the Agreement shall prevail.

2.9

Variations

The Company reserves the right, exercisable at its absolute discretion, to
amend, replace or withdraw this Appendix 1 without providing any replacement.
Further, the Company reserves the right to change this Appendix 1 to take
account of changes in employment practice, changes in the law and the Company's
operational requirements. Minor changes of detail may be made from time to time
and will be effected by a general notice to employees. You will normally be
given not less than one month's notice before significant changes are made.

20

 

--------------------------------------------------------------------------------

Appendix 2

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS DEED

 

 

 

1.

When Used.  This deed is to be signed by employees of Company for new or
continued employment by Company.  For continued employment, the Company should
have the employee sign this deed at the time a bonus, a promotion, or some other
new or increased “benefit” is provided to the employee by Company.  This deed is
intended to be used with the enclosed form of offer letter (or other separate
employment agreement that does not already contain terms regarding
confidentiality and intellectual property ownership).  DO NOT USE THIS DEED WHEN
RETAINING INDEPENDENT CONTRACTOR OR CONSULTANT SERVICES.

 

 

2.

Customer Non-Solicitation Provisions.  If Company’s customers are maintained as
confidential and are not readily ascertainable by reference to directories or
other similar means, Company’s customers may qualify as “trade secrets.”  In
that event, Company may wish to consider including a provision preventing
solicitation of its customers for a specified period following termination of
employment.  Company should contact legal counsel to discuss including a
customer non-solicitation provision as serious legal consequences may result.  

 

 

3.

To Be Completed Before Signing.

 

Exhibit A (“Prior Innovations”) must be completed prior to signing this deed in
accordance with Section 5 (“Disclosure and License of Prior Innovations”).  If
the employee has no such Prior Innovations, complete the form by checking the
box next to “No Such Prior Innovations Exist.”  Do not leave Exhibit A
incomplete.

Signature.  Have the employee and an authorized representative of the Company
sign and date the signature page.  Company should retain a copy of this deed in
the employee’s personnel file or otherwise retain a copy of this deed in its
records.

 

--------------------------------------------------------------------------------

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS DEED

 

 

This Deed sets forth in writing certain understandings and procedures in effect
as of the date of my initial employment with Aimmune Therapeutics (“Company”).

1.Duties.  I hereby agree to perform those duties for Company as Company may
designate from time to time.  During my employment with Company, I further agree
that I will (i) devote my best efforts to the interests of Company, and (ii) not
engage in other employment or in any conduct that could either be in direct
conflict with Company’s interests or that could cause a material and substantial
disruption to Company and (iii) otherwise abide by all of Company’s policies and
procedures as they may be established and updated from time to time.
Furthermore, I will not (a) reveal, disclose or otherwise make available to any
unauthorized person any Company password or key, whether or not the password or
key is assigned to me or (b) obtain, possess or use in any manner a Company
password or key that is not assigned to me.  I will use my best efforts to
prevent the unauthorized use of any laptop or personal computer, peripheral
device, cell phone, smartphone, personal digital assistant (PDA), software or
related technical documentation that the Company issues to me.  I will not
input, load or otherwise attempt any unauthorized use of software in any Company
computer or other device, whether or not the computer or device is assigned to
me.  

2.“Proprietary Information” Definition.  “Proprietary Information” means (a) any
information, howsoever recorded, that is confidential, proprietary, technical or
non-technical information of Company, including for example and without
limitation, information that is a Company Innovation or is related to any
Company Innovations (as defined in Section 5 below), concepts, techniques,
processes, methods, systems, designs, computer programs, source documentation,
trade secrets, formulas, development or experimental work, work in progress,
forecasts, proposed and future products, marketing plans, business plans,
customers and suppliers and any other nonpublic information and (b) any
information Company has received from others that Company is obligated to treat
as confidential or proprietary, in each case which may be made known to me by
Company or a third party or which I may otherwise learn during my employment
with Company, whether before or after the date of this Deed .

3.Ownership and Nondisclosure of Proprietary Information.  All Proprietary
Information and all patents (including, but not limited to, any and all patent
applications, patents, continuations, continuation-in-parts, reissues,
divisionals, substitutions, and extensions), copyrights, mask works, trade
secrets and other intellectual property and other rights in and to the
Proprietary Information existing now or in the future, anywhere in the world,
whether or not such rights or information is capable of registered protection,
are the property of Company, Company’s assigns, Company’s customers and
Company’s suppliers, as applicable.  I will not disclose any Proprietary
Information to anyone outside Company, and I will use and disclose Proprietary
Information to those inside Company only as necessary to perform my duties as an
employee of Company.  If I have any questions as to whether information is
Proprietary Information, or to whom, if anyone, inside Company, any Proprietary
Information may be disclosed, I will ask my manager at Company.

4.“Innovations” Definition.  In this Deed, “Innovations” means all discoveries,
designs, developments, improvements, inventions, works of authorship,
information fixed in any tangible medium of expression, trade secrets, know-how,
ideas, mask works, domain names, database rights, trademarks, service marks,
trade names and trade dress, goodwill and the right to sue for passing off or
unfair competition, and all intellectual property and other rights in and to the
same existing now or in the future, anywhere in the world, in each case whether
or not capable of (registered or unregistered) protection by relevant
intellectual property laws.  

5.Disclosure and License of Prior Innovations.  I have listed on Exhibit A
(Prior Innovations) attached hereto all Innovations relating in any way to
Company’s business or demonstrably anticipated research and development or
business (the “Company-Related Innovations”), that were conceived, reduced to
practice, created, derived, developed, or made by me alone or jointly with
others prior to my employment with Company and to which I retain any ownership
rights or interests or rights to license the same (these Company-Related
Innovations collectively referred to as  the “Prior Innovations”).  I represent
that I have no rights in any Company-Related Innovations other than those Prior
Innovations listed in Exhibit A (Prior Innovations).  

1

 



--------------------------------------------------------------------------------



 

If nothing is listed on Exhibit A (Prior Innovations), I represent that there
are no Prior Innovations at the time of signing this Deed.  I hereby grant to
Company and Company’s designees a royalty-free, transferable, perpetual,
irrevocable, worldwide, fully paid-up license (with rights to sublicense through
multiple tiers of sublicensees) to use, practice and exploit to the greatest
extent possible all patent, copyright, moral right, mask work, trade secret and
other intellectual property rights subsisting in any Prior Innovations that may
be incorporated, in any Innovations owned, created, derived, conceived,
developed, made or reduced to practice by or on behalf of the Company (the
“Company Innovations”). To the extent that any third parties also have ownership
rights or interests in the Prior Innovations, I shall use reasonable efforts to
procure that all such third parties grant the Company a license in respect of
such Prior Innovation on terms equivalent to those in this Clause
5.  Notwithstanding the foregoing, I will not incorporate, or permit to be
incorporated, any Prior Innovations in any Company Innovations without Company’s
prior written consent.  

6.Disclosure and Assignment of Company Innovations.  I will promptly disclose
and describe to Company all Company Innovations which are conceived, reduced to
practice, created, derived, developed, or made by me (whether alone or jointly
with others) during my employment with the Company.  I hereby irrevocably
assign, by way of present assignment of future rights, to Company or Company’s
designee all my right, title, and interest in and to any and all Company
Innovations, which assignment operates automatically upon the conception of such
Company Innovations.  To the extent any of my right, title and interest in and
to Company Innovations cannot be assigned by way of present assignment of future
rights, upon Company’s request and in any event upon the termination or expiry
my employment by Company, I shall immediately execute a confirmatory assignment
of any right, title and interest I may have in and to Company Innovations to
Company for no further consideration. If such assignments are ineffective as a
matter of law, I hereby grant to Company an exclusive, royalty-free,
transferable, perpetual, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to use, practice
and exploit to the greatest extent possible such non-assignable right, title and
interest, including, but not limited to, the right to make, use, sell, offer for
sale, import, have made, and have sold, the Company Innovations.  To the extent
any of my right, title and interest in and to

Company Innovations can neither be assigned nor licensed by me to Company as set
out above, I hereby irrevocably waive and agree never to assert such
non-assignable and non-licensable right, title and interest against Company, any
of Company’s successors in interest, or any of Company’s customers.  To the
greatest extent permitted by law, I hereby waive, in favour of the Company, all
moral rights I have or may come to have under the Copyright Designs and Patents
Act 1988 or otherwise in the Company Innovations and Prior Innovations, now or
at any time in the future. I further undertake that I shall not use any Company
Innovations following the termination or expiry of my employment with Company.

7.Other Innovations.  In addition to my obligations under Clause 6, I will
disclose promptly in writing to Company all Innovations conceived, reduced to
practice, created, derived, developed, or made by me (alone or jointly with
others) during my employment with Company and for three (3) months thereafter,
whether or not I believe the Innovations are subject to this Deed, to permit a
determination by Company as to whether or not the Innovations are or should be
deemed to be Company Innovations.  Company will receive that information in
confidence.

8.Cooperation in Perfecting Rights to Company Innovations.  I agree to perform,
during and after my employment, all acts that Company deems necessary or
desirable to permit and assist Company, at its expense, in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Company Innovations and all intellectual property rights therein as provided
to Company under this Deed.  If Company is unable for any reason to secure my
signature to any document required to file, prosecute, register, confirm or
memorialize the assignment of any rights or application or to enforce any right
under any Company Innovations as provided under this Deed, I hereby irrevocably
designate and appoint Company and Company’s duly authorized officers and agents
as my agents and attorneys‑in‑fact to act for and on my behalf and instead of me
to take all lawfully permitted acts to further the filing, prosecution,
registration, confirmation, memorialization of assignment, issuance, and
enforcement of rights under the Company Innovations, all with the same legal
force and effect as if executed by me.  The foregoing is deemed a power coupled
with an interest and is irrevocable.

2

 

 

--------------------------------------------------------------------------------



 

9.Return of Materials.  At any time upon Company’s request, and when my
employment with Company is over, I will immediately return all materials
(including, all physical copies, electronic copies and hardware containing such
electronic copies) containing or disclosing any Proprietary Information and/or
Company Innovations (including all copies thereof), as well as any keys, pass
cards, identification cards, computers, printers, pagers, cell phones,
smartphones, personal digital assistants or similar items or devices that
Company has provided to me.  I will provide Company with a written certification
of my compliance with my obligations under this Section. 

10.No Violation of Rights of Third Parties.  During my employment with Company,
I will not (a) breach any agreement to keep in confidence any confidential or
proprietary information, knowledge or data acquired by me prior to my employment
with Company or (b) disclose to Company, or use or induce Company to use, any
confidential or proprietary information, material or Innovations belonging to
any previous employer or any other third party (whether or not I (alone or
jointly with others) conceived, reduced to practice, created, derived,
developed, or made such information, material or Innovations in the course of my
previous employment by a third party).  I am not currently a party, and will not
become a party, to any other agreement that is in conflict, or will prevent me
from complying, with this Deed.

11.Survival.  This Deed (a) shall survive indefinitely my employment by Company;
(b) does not in any way restrict my right to resign or the right of Company to
terminate my employment at any time, for any reason or for no reason; (c) inures
to the benefit of successors and assigns of Company; and (d) is binding upon my
heirs and legal representatives.

12.Injunctive Relief.  I agree that if I violate this Deed, Company will suffer
irreparable and continuing damage for which money damages are insufficient, and
Company is entitled to injunctive relief, a decree for specific performance, and
all other relief as may be proper (including money damages if appropriate), to
the extent permitted by law, without the need to post a bond.

13.Notices.  Any notice required or permitted by this Deed shall be in writing
and shall be delivered as follows, with notice deemed given as
indicated:  (a) by personal delivery, when actually delivered;

(b) by overnight courier, upon written verification of receipt; (c) by facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt.  Notices to me shall be sent to any address in Company’s records or
other address as I may provide in writing.  Notices to Company shall be sent to
Company’s Human Resources Department or to another address as Company may
specify in writing.

14.Governing Law; Forum. This Deed and any dispute or claim (including
non-contractual disputes or claims) arising out of or in connection with it or
its subject matter or formation shall be governed in all respects by, and
construed in accordance with the law of England and Wales, without giving effect
to conflict of laws principles.  Each Party irrevocably agrees that the courts
of England and Wales shall have exclusive jurisdiction to settle any dispute or
claim (including non-contractual disputes or claims) arising out of or in
connection with this Deed or its subject matter or formation. Additionally,
notwithstanding anything in the foregoing to the contrary, a claim for equitable
relief arising out of or related to this Deed may be brought in any court of
competent jurisdiction.  For the avoidance of doubt, the foregoing terms will
control over any conflicting terms in my offer letter.

15.Severability.  If a court of law holds any provision of this Deed to be
illegal, invalid or unenforceable, (a) that provision shall be deemed amended to
provide Company the maximum protection permitted by applicable law and (b) the
legality, validity and enforceability of the remaining provisions of this Deed
shall not be affected.

16. Waiver; Modification.  If Company waives any term, provision or breach by me
of this Deed, such waiver shall not be effective unless it is in writing and
signed by Company.  No waiver shall constitute a waiver of any other or
subsequent breach by me.  This Deed may be modified only if both Company and I
consent in writing.  

3

 

 

--------------------------------------------------------------------------------



 

20.Assignment.  This Deed, and the rights and obligations hereunder, are not
assignable or transferable except by the Company. The rights and benefits of
this Deed shall extend to all successors and assigns of the Company, whether by
merger, reorganization, sale of assets, operation or law or otherwise.  

21.Entire Agreement.  This Deed, my employment contract and any agreement to
arbitrate claims or disputes relating to my employment that I may have signed in
connection with my employment by Company, represents my entire understanding
with Company with respect to the subject matter of this Deed and supersedes all
previous understandings, written or oral.

 

 

I certify and acknowledge that I have carefully read all of the provisions of
this Deed and that I understand and will fully and faithfully comply with such
provisions.  This Deed may be executed in counterparts.  A pdf copy of a
signature shall have the same force and effect as an original.

 

Signed as a DEED by Aimmune Therapeutics acting by Warren DeSouza

 

Signed as a DEED by Sue Barrowcliffe

By: /s/ Warren DeSouza

 

/s/ Sue Barrowcliffe

Title CFO

 

Dated: 23 February 2016

Dated: February 23, 2016

 

In the presence of:

 

 

 

 

 

 

By:

 

/s/ Kate Neave

Title:

 

Name of witness: Kate Neave

Date:

 

Address of witness: [***]

 

 

Occupation of witness: Administrative Assistant

 

 

 

 

4

 

WEST\240746288.1
379625-000001

--------------------------------------------------------------------------------

 

Exhibit A

 

PRIOR INNOVATIONS

 

 

Check one of the following:

 

XNO PRIOR INNOVATIONS EXIST.

 

OR

 

ð

YES, PRIOR INNOVATIONS EXIST AS DESCRIBED BELOW (include basic description of
each Prior Innovation):

 

5